Citation Nr: 0105366	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-47 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a skin rash, hair 
loss, forgetfulness, vision problems and drowsiness.

2.  Entitlement to service connection for dysthymia.

3.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from September 1993 
and November 1995 rating decisions by the Washington, DC 
Regional Office (RO).  Among the claims developed for 
appellate review was a claim of service connection for a 
post-traumatic stress disorder.  However, this claim was 
subsequently granted by the RO in April 2000, making 
appellate review unnecessary.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's service connection 
claim in the context of the new law.  Nor has the veteran had 
an opportunity to prosecute his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining records of treatment such as ones mentioned 
when the veteran was examined by VA in August 1995.  (He 
indicated that he had been seen in an ophthalmology clinic 5 
days earlier.)  Additionally, an examination is required 
which includes more definite diagnoses than previously given 
regarding the veteran's skin rash, hair loss, forgetfulness, 
visual problems, and drowsiness, as well as medical opinion 
evidence regarding any relationship to military service.  
Medical opinion evidence should also be sought regarding any 
relationship between dysthymia, alcohol abuse, and already 
service-connected post-traumatic stress disorder.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain records of any treatment the 
veteran may have received with respect 
to any issue on appeal, including any 
eye evaluation or treatment provided 
prior to the August 1995 VA examination.  

2.  As part of the development 
undertaken to comply with the new 
law, the RO should arrange to have 
the veteran undergo examinations 
with respect to each claimed 
disability.  The examining 
physician(s) should review the 
claims folder in connection with the 
examination(s).  Each examiner 
should provide definite diagnoses 
and a medical opinion as to the 
likelihood that each diagnosed 
disability is attributable to 
military service or was caused by, 
or has been permanently or 
chronically worsened by, service-
connected post-traumatic stress 
disorder.  A complete rationale for 
all opinions should be provided.  If 
no disability is found, or a 
diagnosed disability is not found to 
be traceable to military service, 
this should be affirmatively stated.  

3.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


